MEMORANDUM **
O’Neil Bradford and Earnest D. Moore appeal pro se the district court’s order dismissing their copyright infringement action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6), Stone v. Travelers Corp., 58 F.3d 434, 436-37 (9th Cir.1995), and we affirm.
Appellants’ contention that the district court erred by dismissing their action because they are entitled to relief from judgment pursuant to Federal Rule of Civil Procedure 60(b)(3) lacks merit. Accordingly, we affirm the district court’s judgment dismissing the action.
Appellants’ remaining contentions lack merit.
We deny appellants’ motion for oral argument filed September 27, 2001.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.